SUMMARY ORDER

The Bankruptcy Estate of Clarence F. Swyers (“the Estate”) appeals from a decision of the district court granting Appellee Burns’ motion for the return of a $45,000 deposit tendered in connection with an aborted real estate deal. Familiarity is assumed as to the facts, procedural context, and the specification of appellate issues. We affirm for substantially the reasons articulated by the district court.
In the summer of 2001, Burns and the Estate entered into a contract for the purchase of a certain commercial property. The contract expressly provided that if the transaction did not close by October 31, 2001, Burns could terminate the deal and would be entitled to the return of her down money. Burns exercised her termination right on October 22, 2002 but the estate withheld her deposit, apparently on the theory that its considerable efforts to close the deal merited recompense. The district court disagreed, and so do we. “[W]hen parties set down their agreement in a clear, complete document, their writing should as a rule be enforced according to its terms.” W.W.W. Assocs., Inc. v. Giancontieri, 77 N.Y.2d 157, 162, 565 N.Y.S.2d 440, 566 N.E.2d 639 (1990). The Estate offers no ground (compelling or otherwise) to depart from this “familiar and eminently sensible proposition of law,” id., nor can we think of one.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.